Citation Nr: 0712147	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  03-29 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a skin rash of the body.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) and 
Insurance Center of the Department of Veterans Affairs (VA).

The veteran participated in a Travel Board hearing in January 
2007 with the undersigned.  A transcript of that proceeding 
has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to adjudication of the veteran's claim of 
entitlement to service connection for a skin disability.

The veteran filed his original claim of entitlement to 
service connection for chloracne as a result of exposure to 
herbicides (now classified as a skin disability) in June 
1996.  The claim was denied in a rating decision dated in 
June 1996 and the veteran did not appeal that decision.  The 
Board notes that in bringing his current claim, the veteran 
has not yet been provided with notice compliant with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen his or her claim and 
VA must notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
Board finds that the notice letters sent to the veteran in 
January and July 2002 did not comply with the new 
requirements under Kent.  Therefore, this case must be 
remanded with regard to the veteran's claim to reopen for 
service connection for a skin disability.

The veteran's service medical records do not reflect that he 
complained of or was treated for a skin disability while in 
service.  However, during his January 2007 Travel Board 
hearing, the veteran and his wife stated that he received 
treatment for this disability shortly after being discharged 
from service.  The veteran noted that he was treated at the 
VA Medical Centers (VAMC) in Wilkes-Barre, Lebanon, Allentown 
and Frackville.  The veteran could not recall which VAMC he 
initially sought treatment from.  The RO/AMC must attempt to 
obtain any archived VA treatment records from the 
aforementioned facilities in order to determine whether the 
veteran's skin disability began within one year after 
discharge from service, as well as whether any VA physician 
related this condition to his time in service.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
appropriate notice of the VA's duties 
to notify and to assist, in compliance 
with Kent v. Nicholson, 20 Vet. App. 1 
(2006)

2.  The RO/AMC must contact the VA 
Medical Centers in Wilkes-Barre, 
Lebanon, Allentown and Frackville and 
request any archived medical records 
for the veteran dated in 1970 and 1971.  
Any negative response received should 
be documented and associated with the 
veteran's claims folder.

3.  After all necessary action has been 
accomplished, readjudicate the claim for 
service connection for a skin disability.  
If it remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



